A very narrow question was submitted to the arbitrator. He determined only that question. He avoided any determination as to the validity of Local 808’s claim to represent employees. He merely decided that the show cards were valid applications by the employees involved for membership in Local 808 and that such employees had indicated their preference to be represented by that local. His decision did not mean that the union is the recognized bargaining agent to the exclusion of any other group. That question is open to the National Mediation Board. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Concur — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.